Name: Commission Regulation (EC) NoÃ 912/2008 of 18Ã September 2008 laying down the allocation coefficient to be applied to applications for import licences lodged under the import tariff quota opened by Council Regulation (EC) NoÃ 964/2007 for rice originating in least-developed countries
 Type: Regulation
 Subject Matter: international trade;  trade policy;  economic conditions;  tariff policy;  plant product
 Date Published: nan

 19.9.2008 EN Official Journal of the European Union L 251/20 COMMISSION REGULATION (EC) No 912/2008 of 18 September 2008 laying down the allocation coefficient to be applied to applications for import licences lodged under the import tariff quota opened by Council Regulation (EC) No 964/2007 for rice originating in least-developed countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (2), and in particular Article 7(2) thereof, Whereas: (1) Commission Regulation (EC) No 964/2007 (3) opened for the marketing year 2008/09 an annual import tariff quota of 6 694 tonnes of rice in husked rice equivalent falling within CN code 1006, originating in least-developed countries (order number 09.4178). (2) The notification made in accordance with Article 4(a) of Regulation (EC) No 964/2007 shows that the applications lodged during the first seven days of September 2008 in accordance with Article 2(4) of that Regulation exceed the quantities available. The extent to which import licences may be issued should therefore be determined and the allocation coefficient to be applied to the quantities applied for should be laid down, HAS ADOPTED THIS REGULATION: Article 1 Applications for import licences for rice originating in the least-developed countries listed in Annex I to Council Regulation (EC) No 980/2005 (4), under the quota for the 2008/2009 marketing year referred to in Regulation (EC) No 964/2007, lodged during the first seven days of September 2008 shall be accepted for the quantities applied for multiplied by an allocation coefficient of 70,583119 %. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 September 2008. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 238, 1.9.2006, p. 13. (3) OJ L 213, 15.5.2007, p. 26. (4) OJ L 169, 30.6.2005, p. 1.